F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 1 1999
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 98-3291
v.                                                  (District of Kansas)
                                               (D.C. No. 96-CR-40082-SAC)
THOMAS W. HARRIS,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant, Thomas W. Harris, and a co-defendant were named in a six

count indictment filed on November 20, 1996 in the United States District Court


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
for the District of Kansas. Pursuant to a plea agreement entered into between

Harris and the government, Harris pleaded guilty to three counts of robbery in

violation of 18 U.S.C. §§ 1951, and two counts of possession of a firearm during

a crime of violence in violation of 18 U.S.C. §§ 924(c). In exchange for Harris’

guilty plea, the government agreed to dismiss the sixth count contained in the

indictment. The government also agreed to file a motion for downward departure

pursuant to § 5K1.1 of the United States Sentencing Guidelines if it determined

that Harris provided substantial assistance to the government in its investigation

and prosecution of Harris’ co-defendant. Harris agreed not to request a sentence

of less than thirty years. The plea agreement was accepted by the district court.

      Prior to sentencing, the government filed a motion in which it requested

the district court to depart downward from 121-151 months to sixty months on

three of the counts to which Harris pleaded guilty. The district court granted the

motion and sentenced Harris to thirty years imprisonment. Harris appeals the

length of his sentence alleging that it is too long.

      Harris’ counsel has filed a brief pursuant to    Anders v. California , 386 U.S.
738 (1967), wherein counsel advises this court that Harris’ appeal is wholly

frivolous. Accordingly, counsel has also filed a motion to withdraw. Harris has

been given notice of the   Anders brief and counsel’s motion to withdraw. Harris

has failed to respond to this notice.


                                           -2-
       We construe the issue on appeal to be whether the district court abused its

discretion by not departing downward beyond the sentence recommended by the

government in its § 5K1.1 motion for downward departure. Harris does not

argue that he did not enter into the plea agreement knowingly and willingly.

       Harris may appeal the sentence he received if it was imposed in violation

of the law, as a result of an incorrect application of the United States Sentencing

Guidelines, or was greater than that specified in the applicable guideline.   See §

18 U.S.C. § 3742(a). However, this court lacks jurisdiction to review an appeal

involving the extent of a downward departure.       See United States v. McHenry ,

968 F.2d 1047, 1049 (10th Cir.1992). Harris raises no other issues on appeal.

       Accordingly, this court lacks jurisdiction to review Harris’ sentence. The

appeal is wholly frivolous.

       Counsel’s motion to withdraw is      granted . The appeal is dismissed for

lack of jurisdiction.

                                          ENTERED FOR THE COURT:



                                          Michael R. Murphy
                                          Circuit Judge




                                            -3-